DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/22/2021.
Status of Rejections
The objections to the drawings are withdrawn in view of applicant’s amendments and remarks.
The interpretations of “first moving mechanism”, “second moving mechanism” and “adjusting mechanism” under 35 USC 112(f) are maintained.
The rejection of claim(s) 1-11 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment(s).
The rejection of claim(s) 1-3 under 35 USC 102 over Powell is/are withdrawn in view of applicant’s amendments.
All other previous rejections are maintained.
Claims 1-13 are pending and under consideration for this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a first moving mechanism adapted to…” in claim 1, line 6, exemplified as a rotating member with a lever in paragraph 0074 of the specification; 
“a second moving mechanism adapted to…” in claim 7, line 6, exemplified as a rotating member with a handle in paragraph 0088 of the specification; 
“an adjustment mechanism adapted to…” in claim 11, line 8, exemplified as plural aperture blades in paragraph 0053 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the third opening" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this “third opening” has been interpreted to be the same as the “second opening” introduced in lines 5-6 of the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Fujikata et al. (U.S. Patent No. 10,294,578) in view of Sandmann et al. (U.S. 20140231245). 
Claim 1 of Fujikata claims a plating apparatus comprising: an anode holder configured to hold an anode; a substrate holder placed opposite the anode holder and configured to hold a substrate; an anode mask mounted integrally on the anode holder 
Claim 1 of Fujikata does not claim the regulation plate comprising a plate main body provided with a rim forming a circular opening of the regulation plate, plural first blades used to narrow the diameter of the opening, a shape of an opening formed by the plural first blades being circular, or a first moving mechanism adapted to translate the plural first blades in a radial direction of the opening.
Sandmann teaches a regulation plate used to adjust an electrical current between an anode and a substrate to be plated (Fig. 1A, adjustable current shield 100 between anode 30 and substrate 22F; Paragraph 0023, lines 3-5), comprising a plate main body (Fig. 2A, stationary ring 102) provided with a rim (Figs. 2A and 2B, inner surface 104) forming a first circular opening adapted to allow passage of an electric current (Paragraph 0027, lines 1-3), plural first blades (Fig. 3A and 3B; current shielding members 130) used to narrow a diameter of the first opening (Paragraph 0033, lines 17-21), a shape of an opening formed by the plural first blades being circular (“substantially circular”; Paragraph 0033, lines 16-21), and a first moving mechanism (Fig. 2C, movable ring 112) adapted to translate the plural first blades in a radial direction of the first opening (Paragraph 0026, lines 12-16).

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16373456 to Fujikata et al (Fujikata ‘456) in view of Contolini et al. (U.S. Patent No. 7,070,686). 
Claim 5 of Fujikata ‘456 claims a plating method comprising: placing an anode holder in a plating bath, where the anode holder is integrally provided with an anode mask having a first opening adapted to allow passage of an electric current flowing between an anode and a substrate; placing a substrate holder adapted to hold a first substrate in the plating bath; placing a regulation plate between the anode mask and the substrate in a state that the regulation plate separates from the substrate holder and the anode holder, where the regulation plate includes a second opening adapted to allow passage of the electric current flowing between the anode and the substrate; plating the first substrate with a diameter of the first opening adjusted to a first diameter; placing a substrate holder adapted to hold a second substrate in the plating bath; and plating the second substrate with a diameter of the first opening adjusted to a second diameter smaller than the first diameter (Claim 1). Claim 5 of Fujikata ‘456 further claims the step of adjusting the diameter of the second opening in the regulation plate.

Claim 5 of Fujikata ‘456 does not claim a third opening included in the regulation plate and subsequently adjusting the diameter of this third opening.
Contolini teaches an actuatable shield for affecting the electric pathway to a wafer during electroplating (Col. 4, lines 35-39), which may have two circular openings (Fig. 14, circular open areas 1430 and 1431 of diffuser shield 1400; Col. 14, lines 48-51) that may be dynamically varied (Col. 15, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating method recited in claims 1 and 5 of Fujikata ‘456 to include the actuatable shield taught by Contolini as a regulation plate in order to provide the desired variable shielding of the substrate to be plated.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandmann et al. (U.S. 20140231245), hereinafter Sandmann.
Regarding claim 1, Sandmann teaches a regulation plate used to adjust an electrical current between an anode and a substrate to be plated (Fig. 1A, adjustable current shield 100 between anode 30 and substrate 22F; Paragraph 0023, lines 3-5), 
Regarding claim 2, Sandmann teaches the first moving mechanism including a ring member placed along the rim (Fig. 2B, movable ring 112 placed on recess 111 of stationary ring 102; Paragraph 0027, lines 2-5), the plural first blades including a slide slot inclined in the radial direction of the first opening (Fig 3A, slot 134 which may be rotated 90 degrees resulting in a radial orientation; Paragraph 0029, lines 20-25), and the ring member including a slide pin (Fig. 2C, pins 118) adapted to slide along the slide slot (Paragraph 0029, lines 18-20).
Regarding claim 6, Sandmann teaches an inner peripheral edge of each of the plural first blades being formed into an arc shape (Fig 3A, shielding members 130 which are curved; Paragraph 0029, lines 12-13) and overlapped with other first blades (Fig. 3B; Paragraph 0031, lines 22-25), forming a substantially circular inner peripheral edge (as shown in Fig. 3B).
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Powell.
Sandmann teaches all the elements of the invention of claim 2 as stated above. Sandmann does not teach the first moving mechanism including a blade presser member fixed on a side opposite the ring member of the plural first blades, either of the blade presser member and the plural first blades including a guide slot formed in parallel to the translation direction of the first plural blades, and another of the blade presser member and the first plural blades including a guide pin adapted to slide along the guide slot.
Powell teaches an assembly for changing an aperture with blades (Abstract), comprising a moving mechanism (Fig. 7C, drive mechanism 710 with actuated body 711; Paragraph 0117, lines 1-3) including a blade presser member (Fig. 7C, plate 726) fixed on a side opposite a ring member of the moving mechanism of plural first blades (as shown in Fig. 7C opposite drive ring 711 of the blades 738a-738d), the plural first blades include a guide slot formed in parallel to a translation direction of the first blades (Fig. 7C, guide pin tracks 750a-750d and 758a-758d which are parallel to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regulation plate taught by Sandmann to include the blade presser member and guide pin and slot pair taught by Powell in order to restrict and control the translation movement of the blades.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Sato (U.S. 20140212123).
Sandmann teaches all the elements of the regulation plate of claim 2 as stated above. Sandmann further teaches the first moving mechanism including a rotating member used to rotate the ring member in a circumferential direction, including a lever portion (Fig. 2C and 3B, movable ring 112 is rotatable by lever 115; Paragraph 0032, lines 2-4).
Sandmann does not teach the rotating member including a ring portion fixed to the ring member and the lever portion being adapted to rotate the ring portion, instead having the lever directly rotate the ring member (as seen in Fig. 3B; Paragraph 0030, lines 10-11).
Sato teaches an apparatus for adjusting the size of an opening formed by a plurality of blades (Abstract), comprising a ring member used to translate plural blades in a radial direction of an opening (Fig. 2, blade driving ring 5i which rotates blades 6; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotation mechanism for the ring member and blades taught by Sandmann to have the separate rotating member including a ring and lever portion taught by Sato, as an alternate means of rotating the ring member to translate the blades to narrow the diameter of the first opening.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Sato as applied to claim 4 above, and further in view of Nakano et al. (U.S. 20160139490), hereinafter Nakano.
Sandmann in view of Sato teaches all the elements of the regulation plate of claim 4 as stated above. Sandmann in view of Sato does not teach one of the ring member and the plate main body including a support slot formed along a rotation direction of the ring member, and the other of the ring member and the plate main body including a support pin slidably engaged with the support slot.
Nakano teaches a diaphragm device configured to open and close an aperture (Abstract), having a ring member (Fig.8 drive ring 210) which includes a support slot formed along a rotation direction of the ring member (Fig. 8, elongated holes 41; Paragraph 0079, lines 3-5) and a plate main body (Fig. 8, base plate 202) which includes support pins slidably engaged with the support slot (Fig. 8, first engaging pins 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regulation plate as taught by Sandmann in view of Sato to include the support slot and pin couple taught by Nakano in order to increase the structural stability and size efficiency of the regulation plate. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Ide (U.S. 20080199177).
Regarding claim 7, Sandmann teaches all the elements of the regulation plate of claim 1 as stated above. Sandmann does not teach plural second blades placed at a position shifted from the plural first blades in a direction orthogonal to the radial direction of the first opening and used to narrow the diameter of the first opening and a second moving mechanism adapted to translate the plural second blades in the radial direction of the first opening.
Ide teaches a variable aperture mechanism comprising a plurality of diaphragm blades disposed in a plurality of layers (Abstract), specifically comprising plural first blades (Fig. 1, diaphragm blades 400; Paragraph 0042, lines 1-3) used to narrow a diameter of an opening translated by a first moving mechanism in a radial direction of the opening (narrowed by drive shaft 301 engaging with drive shaft hole 402 as shown in Figs. 6 and 7; Paragraph 0044, lines 3-9), plural second blades (Fig. 1, diaphragm blades 600; Paragraph 0042, lines 4-7) placed at a position shifted from the plural first 
Regarding claim 8, Sandmann does not teach the plural first blades and the plural second blades being arranged such that a straight line joining a center of an opening formed by the first blades and a center of an opening formed by the second blades is orthogonal to the radial direction of the openings.
Ide further teaches the plural first blades and the plural second blades being arranged such that a straight line joining a center of an opening formed by the first blades and a center of an opening formed by the second blades is orthogonal to the radial direction of the openings, as shown substantially in Fig. 1 by the axis line 701.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regulation plate with plural first blades taught by Sandman to include the second plural blades taught by Ide in order to provide compensatory shielding for gaps that may exist in a single layer of blades.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contolini et al. (U.S. Patent No. 7,070,686), hereinafter Contolini, in view of Sto. Domingo (U.S. Patent No. 8,932,443).

Contolini does not teach plural first blades used to narrow a diameter of the first opening and plural second blades used to narrow a diameter of the second opening, a shape of the openings formed by the plural blades being circular, but does teach plural first and second tabs (Fig. 14, closed area tabs A and B; Col. 14, lines 53-56) which increase and decrease the open area of the shield (Col. 14, lines 60-66).
Sto. Domingo teaches a variable aperture shield (Abstract), including plural blades (Fig. 11A and 11B, overlapping fins 1126 of variable aperture shield 1100) which narrow the diameter of a circular opening (circular aperture 1120 shown decreased from Fig.11A to Fig. 11B) via rotation by an actuated handle (Fig.11A, handle 1102; Col. 9, line 65-Col. 10, line 1). More than one of the variable aperture plating shields may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser shield with first and second rings of tabs taught by Contolini in order to have the plural blades taught by Sto. Domingo for the rings as an alternate means of varying the opened and closed areas of the shield for desired plating conditions, as well as to allow the same shield to be utilized for different plating processes with different desired amounts of shielding.
Regarding claim 10, Contolini in view of Sto. Domingo teaches the diameter of the opening formed by the plural first blades and the diameter of the opening formed by the plural second blades are configured to be adjustable independently of each other, as Contolini teaches each of the rings being selectively rotated by an actuator relative to the other ring (Col. 15, lines 12-14).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. (U.S. 20140042032), hereinafter Shimoyama, in view of Sandmann.
Shimoyama teaches the plating apparatus (Fig. 2, electroplating apparatus 50) comprising an anode holder configured to hold an anode (Fig. 2, anode holders 58 which support anodes 52; Paragraph 0051, lines 10-11); a substrate holder placed opposite the anode holder and configured to hold a substrate (Fig. 2, substrate holder 10 holding substrate W shown spaced parallel to the anode holders); an anode mask mounted integrally on the anode holder (Fig. 15, annular anode mask 76 mounted to 
Shimoyama does not teach the regulation plates specifically according to claim 1, but does teach the regulation plates comprising openings (“circular holes”; Paragraph 0052, lines 3-8) and being disposed between the substrate and the anode (as shown in Fig. 2; Paragraph 0052, lines 1-3).
Sandmann teaches the regulation plate of claim 1 as stated above. This regulation plate is adjustable to meet the shielding needs of different designs of substrates or processing parameters (Paragraph 0033, lines 2-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Shimoyama to include the regulation plate taught by Sandmann in order to allow the regulation plate to be easily adjusted for different substrate and process parameters.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (‘032) in view of Yasmeen et al. (U.S. Patent No. 8,012,319), hereinafter Yasmeen, Contolini and Shimoyama et al. (U.S. 20140166492), hereinafter Shimoyama (‘492).
Shimoyama (‘032) teaches a plating method (Abstract) comprising placing an anode holder in a plating bath (Fig. 2, anode holders 58 in plating bath 52; Paragraph 51, lines 10-11), where the anode holder is integrally provided with an anode mask (Fig. 
Shimoyama (‘032) does not teach placing a substrate holder adapted to hold a second substrate in the plating bath.
Yasmeen teaches a system for electroplating a substrate (Abstract), which may include placing multiple substrate holding chambers in a plating bath (Fig. 5, holding chambers 110 and 510 containing substrates 130 and 530 in fluid reservoir 105; Col. 7, lines 18-22). This multi-chamber system allows simultaneous deposition of multiple substrates (Col. 7, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating method of Shimoyama (‘032) to include the plating of a second substrate in a second holder as taught by Yasmeen for increased production efficiency.
Shimoyama (‘032) in view of Yasmeen does not teach the regulation plate including a third opening, and plating the second substrate by changing the diameters of the second opening and third opening in the regulation plate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating method of Shimoyama (‘032) in view of Yasmeen to include the variable shield with two openings taught by Contolini in order to provide the desired amount of shielding to a substrate through the plating process and also provide different opening area shields for different substrates to be plated via the variation of the opening dimensions, which is taught as particularly desirable for different sizes of substrate by Yasmeen (Yasmeen- Col. 4, lines 15-25).
Shimoyama (‘032) in view of Yasmeen and Contolini does not explicitly teach plating the first substrate by adjusting a diameter of the first opening to a first diameter and plating the second substrate by adjusting a diameter of the first opening to a second diameter smaller than the first diameter.
Shimoyama (‘492) teaches a plating apparatus having a regulation plate (Fig. 11, regulation plate 50) and an anode mask (Fig. 11, mask member 202 with electric field shield 204; Paragraph 0124, lines 1-6). This mask may have a mechanism that can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating method taught by Shimoyama (‘032) in view of Yasmeen and Contolini to include the adjustment of the anode mask taught by Shimoyama (‘492) in order to achieve different plating characteristics and conditions for different substrates to be plated.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8, regarding the non-statutory double patenting rejection of claim 12 over Fujikata in view of Contolini, that Contolini does not disclose the features of the amended claim 12, specifically the limitation of the openings being circular. This is not considered persuasive. Contolini teaches the shield comprising two circular openings (Fig. 14, circular open areas 1430 and 1431 of diffuser shield 1400; Col. 14, lines 48-51).
Applicant argues on page 9 that Sandmann does not anticipate the amended claim 1, particularly the limitation of “a shape of an opening formed by the plural first blades being circular”, stating that the aperture mechanism of Sandmann forms disjointed arcs that do not align to form a circle. This is not considered persuasive. Sandmann discloses the shielding members of the current shield being actuated to form a “substantially circular” opening (see e.g. Paragraph 0033, lines 16-21). Furthermore, Sandmann teaches that the shielding members can vary in size, number, shape and 
For the same reason above, applicant’s argument on page 8 regarding the non-statutory double patenting rejection of claims 1 and 11 over Fujikata in view of Sandmann are not considered persuasive
Applicant’s arguments, see page 10, with respect to amended claim 1 against Powell have been fully considered and are persuasive.  The rejection under 35 USC 102 over Powell of claims 1-3 has been withdrawn. 
Applicant argues on page 11 that Contolini in view of Sto. Domingo does not render obvious the amended claim 9, particularly the limitation of “an opening formed by the plural first blades being circular” due to the aperture mechanism of Sto. Domingo operating in a manner similar to Sandmann. This is not considered persuasive. Sto. Domingo discloses the opening formed by the plural fins being circular (see e.g. Figs. 3A-3C, variable aperture 211 in which fins 212 converge to form a circular shield 219; Col. 6, lines 53-58), regardless of specifically how that circle is formed.
Applicant argues on page 12 that Shimoyama ‘032 in view of Yasmeen, Contolini and Shimoyama ‘492 does not render obvious the amended claim 12, particular the limitation of first, second and third circular openings. This is not considered persuasive. Shimoyama ‘032 teaches a first circular opening in an anode mask (see e.g. Fig. 15, circular central hole 70a; Paragraph 0066) and a second circular opening in a regulation plate (see e.g. Paragraph 0052, lines 3-8, “circular holes”). Contolini then teaches a regulation plate having two circular openings (see e.g. Fig. 14, circular open areas 1430 . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795